Citation Nr: 0612229	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  03-33 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD)

2.  Entitlement to a total disability compensation rating 
based on individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
November 1953.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 RO decision, which denied the 
veteran's claims of entitlement to service connection for 
PTSD and to a TDIU.  

The Board notes that in October 2003 the veteran requested a 
personal hearing at the RO before a local hearing officer.  
Subsequently, he was twice scheduled for a hearing, but he 
postponed both appointments.  He was scheduled again in 
February 2005, and was reminded of the hearing by two letters 
and by telephone contact with his wife, but he did not appear 
for the hearing.  

The Board also notes that at the time he filed his claim of 
service connection for PTSD, he filed additional claims of 
service connection, specifically for hearing loss and 
"ringing in ears".  The RO addressed the hearing loss claim 
in the October 2002 rating decision, but it did not address 
the other claim which is construed as tinnitus.  Thus, it is 
referred to the RO for its appropriate consideration.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The veteran served a tour of duty in Korea during his 
period of active service from November 1950 to November 1953, 
and while there he engaged in combat with the enemy.

3.  There is no competent medical evidence showing that the 
veteran currently has a diagnosis of PTSD.  


CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to (i.e., in April 2002) and following (i.e., in 
November 2003) the RO decision in October 2002; however the 
latter notice is deemed the more fully adequate letter.  As 
explained herein below, such VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the most recent transfer of the case to the Board 
for appellate consideration in June 2005, and the veteran was 
offered ample opportunity to present evidence or argument in 
support of his appeal.  Accordingly, the Board will proceed 
to adjudicate this claim.  

In the VCAA notice sent to the veteran in November 2003, the 
RO advised the veteran of what was required to prevail on his 
claim for service connection, what specifically VA had done 
and would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also notified the veteran that it would 
attempt to obtain all evidence that he identified as 
available.  

Further, the veteran was provided with a copy of the rating 
decision dated in October 2002, setting forth the general 
requirements of applicable law pertaining to claims for 
service connection.  In the rating decision, the RO also 
informed the veteran of the reasons for its determinations 
and the evidence it had considered in its adjudication.  The 
general advisements were reiterated in the statement of the 
case issued in September 2003, as well as in the supplemental 
statement of the case issued in April 2005.  The statement of 
the case also contained provisions of 38 C.F.R. § 3.159 and 
the Section 5103A of the United States Code relevant to the 
VCAA.  Additionally, the statement of the case and 
supplemental statements of the case provided the veteran 
opportunity to identify or submit any evidence he wished to 
be considered in connection with his appeal.  As such, 
through these documents, the RO informed the veteran of the 
information and evidence needed to substantiate his claims.  
See 38 U.S.C.A. §§ 5102, 5103.  

In sum, through the VCAA notice, rating decisions, statement 
of the case, and supplemental statements of the case - all 
taken together - the RO has sufficiently informed the veteran 
of the information or evidence needed to substantiate his 
claim for service connection, and the parties responsible for 
obtaining that evidence.  With regard to notification, all 
the VCAA requires is that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, due process in regard to 
notification has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  
In this case, based on the information the RO has provided to 
the veteran, as referenced above, VA has satisfied its 
obligation to notify.  

The Board adds that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran, as discussed above, was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing, but he failed 
to appear for a hearing at the RO before a local hearing 
officer scheduled in February 2005.  The RO was unsuccessful 
in obtaining the veteran's service medical records, for the 
reason that they may have been in a storage area at the 
National Personnel Records Center in St. Louis, Missouri, 
which was involved in a fire in the early 1970s.  The RO has 
obtained records from the Social Security Administration, to 
include the veteran's 1987 award of disability benefits and 
the records relied thereupon.  The RO has also obtained the 
veteran's VA medical treatment records.  The veteran has not 
identified any private treatment records for the RO to obtain 
on his behalf, or any additionally available evidence for 
consideration in his appeal.  Further, VA has conducted 
necessary medical inquiry in an effort to substantiate the 
claim.  38 U.S.C.A. § 5103A(d).  The veteran was afforded VA 
examinations in July 2002 and March 2004, specifically to 
evaluate the current nature and etiology of his claimed 
disability.  Accordingly, the Board finds that there is no 
prejudice to the veteran in proceeding to adjudicate the 
claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the PTSD Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within one 
year from the date of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2005).  Service connection may also be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d); 
Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of the AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (hereinafter DSM- IV)]; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005); Collette v. Brown, 82 F.3d 389 
(1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The veteran contends that he has PTSD related to his tour of 
duty in Korea.  His service personnel records, namely his DD 
Form 214, indicate that during his period of service from 
November 1950 to November 1953, he served in Korea and 
received wounds in September 1951.  His record shows that he 
received such awards and decorations as the Purple Heart and 
Combat Infantry Badge, which denote injury as a result of 
engagement in combat with the enemy.  Thus, in this case, the 
veteran's statements alone relevant to a stressor related to 
combat are sufficient to establish the occurrence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  However, 
based on a careful review of the record, the Board finds that 
the preponderance of the evidence is against his claim of 
service connection for PTSD.
 
The veteran's service medical records, as noted previously, 
are not available, presumably having been stored in an area 
affected by a fire in 1973.  In cases where the veteran's 
service medical records are unavailable through no fault of 
the claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  In this case, however, 
the appeal turns on what the evidence shows in terms of a 
current medical diagnosis.  

Post-service records show that at the time of a VA 
examination in May 1957, the veteran was found to have no 
psychiatric disease.  On a psychological examination for 
Social Security disability benefits purposes in November 
1986, the diagnosis included rule out PTSD.  In 1987, he was 
seen at the VA for treatment of symptoms of depression.  In 
December 2001, he presented at the VA mental health clinic.  
Following an evaluation interview, the assessment was rule 
out PTSD, and it was noted that the veteran endorsed some of 
the symptoms consistent with PTSD.  He was thereafter seen at 
the VA clinic and given a diagnosis of PTSD by a staff 
physician in March 2002.  On follow-up outpatient visits in 
May 2002, July 2002, and August 2002, the same physician 
continued to diagnose the veteran with PTSD, as well as major 
depression.  The diagnoses were continued by a nurse 
practitioner, who subsequently treated the veteran on an 
outpatient basis, as noted in records dated in October 2002, 
May 2003, and April 2004.      

In connection with his claim, the veteran underwent two VA 
psychiatric examinations - in July 2002 and March 2004.  In 
July 2002, following a full examination, the diagnosis was 
major depressive disorder, recurrent.  The examiner opined 
that the veteran did not meet the criteria for a diagnosis of 
PTSD, and furnished rationale for her opinion.  To reconcile 
the findings of the July 2002 examiner with the other 
evidence in the file to include the outpatient treatment 
records showing a diagnosis of PTSD, the veteran underwent 
another VA examination.  In March 2004, a board of two 
doctors (Ph.D. and Psy.D.) reviewed the veteran's claims 
folder, to include examination reports and treatment records.  
The final assessment of the board of examiners was that the 
veteran had a diagnosis of dementia due to multiple 
etiologies and depression not otherwise specified.  The 
examiners stated that the veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD, and provided specific 
examples from the veteran in terms of what criteria he met 
and did not meet in that regard.  It is noted that the 
examiners also interviewed the veteran's wife in connection 
with the examination, and took into consideration her 
statement that the veteran had always tended to minimize his 
emotional distress from the Korean war.  

After reviewing the record, the Board attaches great 
probative weight to the VA examinations, during which the 
examiners reviewed the claims file, interviewed the veteran 
and his wife, and expressly excluded PTSD from the veteran's 
diagnoses.  The Board acknowledges that the veteran's 
treating physician and nurse practitioner have diagnosed him 
with PTSD; however, it is not specifically shown that such 
diagnosis was made in accordance with 38 C.F.R. § 4.125(a).  
Moreover, it is not evident that the veteran's treating 
physician and nurse practitioner had access to the veteran's 
file and his entire medical history, particularly that 
history involving previous head injuries.  In any event, the 
VA examiners in March 2004 considered the veteran's 
outpatient treatment records but still believed that the 
veteran's correct diagnosis was something other than PTSD.   

As noted, there is no medical evidence of a psychiatric 
disorder in service or within the one-year presumptive 
period, in order to establish service connection on a direct 
basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  The veteran has 
specifically claimed service connection for PTSD, and as 
discussed above the Board finds that the weight of the 
evidence shows that there is no current diagnosis of PTSD.  
The VA law and regulations require that for service 
connection to be established there must be a disability 
incurred or aggravated during service.  Without evidence of a 
present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The VA regulations also provide that, in order to establish 
service connection for PTSD, the requirement of a medical 
diagnosis of PTSD must be met.  38 C.F.R. § 3.304(f).  The 
Board accepts as credible the veteran's own statements 
concerning stressors experienced during his recognized combat 
service in Korea.  However, for the purpose of establishing 
service connection for PTSD, acceptance of stressors is of no 
consequence where the preponderance of the evidence shows 
that the veteran does not meet the criteria for a diagnosis 
of PTSD in the first instance.  

While the veteran believes that he currently suffers PTSD as 
a result of service, as a layperson, he does not have the 
medical expertise necessary to diagnose his condition or give 
etiology thereof.  See Grottveit v. Brown, 5 Vet. App. 91 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After carefully reviewing all the evidence, the Board 
concludes that the weight of the credible evidence is against 
the veteran's claim of service connection for PTSD.  As the 
preponderance of the evidence is against the veteran's claim 
of service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  


REMAND

With regard to the issue of a TDIU, a preliminary review of 
the record on appeal shows that the RO has not apprised the 
veteran of the redefined obligations of the VA, as contained 
in the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  VCAA notice was furnished in November 
2003, but such is deemed inadequate.  In particular, the RO 
did not properly notify the veteran of what the evidence much 
show to substantiate the claim of TDIU.  Thus, on remand, the 
AMC must ensure compliance with the notice provisions 
contained in the VCAA, to include sending any additional 
letters to the veteran, as deemed appropriate.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  Such analysis can be applied analogously to the 
TDIU claim on appeal.  Thus, in remanding this case for 
proper VCAA notice, the AMC should provide the veteran with 
notice that an effective date for the award of benefits will 
be assigned if a TDIU is awarded, including an explanation as 
to the type of evidence that is needed to establish an 
effective date.   

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed.  This includes advising the 
veteran as to what information and 
evidence not of record that is necessary 
to substantiate the TDIU claim; what 
specific evidence and information, if 
any, he is responsible for providing to 
VA and what evidence VA will obtain on 
his behalf; requesting him to submit any 
relevant evidence in his possession; and, 
assisting the veteran by obtaining 
identified evidence to substantiate his 
claim of a TDIU.  The VCAA notice should 
also include notice that an effective 
date for the award of benefits will be 
assigned if a TDIU is awarded, including 
an explanation as to information and 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  Upon completion of the foregoing, the 
AMC should undertake any other 
development deemed essential (a VA 
examination, for example), and 
readjudicate the veteran's claim of 
entitlement to a TDIU, based on a review 
of the entire evidentiary record.  If the 
decision remains adverse to the veteran, 
the AMC should provide him and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


